Citation Nr: 0405597	
Decision Date: 03/01/04    Archive Date: 03/11/04

DOCKET NO.  03-16 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Evaluation of bilateral hearing loss, rated as noncompensably 
disabling from November 18, 2002.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel




INTRODUCTION

The veteran served on active duty from January 1950 to 
November 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
RO that, among other things, granted a claim of entitlement 
to service connection for bilateral hearing loss and assigned 
a zero percent evaluation, effective from November 18, 2002.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appeal from an original award does 
not raise the question of entitlement to an increased rating, 
but instead is an appeal of an original rating.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Consequently, the Board has 
characterized the rating issue on appeal as a claim for a 
higher evaluation of an original award.  Analysis of such an 
issue requires consideration of the rating to be assigned 
effective from the date of award of service connection for 
bilateral hearing loss-in this case, November 18, 2002.


REMAND

The veteran contends that his service-connected bilateral 
hearing loss, which has been evaluated as noncompensably 
disabling under 38 C.F.R. § 4.85 (Diagnostic Code 6100) 
(2003), warrants a 10 percent rating based on the results of 
an October 2002 private audiogram.  

Correspondence from a private audiologist in October 2002 
indicates that the veteran's speech discrimination scores for 
the Maryland CNC test were 88 percent for the right ear and 
72 percent for the left ear.  The average puretone threshold 
was 60 in the right ear and 62.5 in the left ear.  Applying 
these test results to 38 C.F.R. § 4.85, Table VI, Table VII 
(2003), the veteran's service-connected bilateral hearing 
loss would warrant a 10 percent evaluation.

Curiously, four months later, audiometric testing conducted 
by VA in February 2003 revealed an average puretone threshold 
of 51.25 in the right ear and 52.50 in the left ear.  Speech 
recognition ability was 90 percent in the right ear and 88 
percent in the left ear.  Applying these VA test results to 
38 C.F.R. § 4.85, Table VI, Table VII (2003), a zero percent 
rating would be assigned.  38 C.F.R. § 4.85, Table VI, Table 
VII (Diagnostic Code 6100) (2003).  

Given that recent medical evidence of record contains 
conflicting information, a new examination is necessary to 
clarify the severity of the veteran's bilateral hearing loss.  
38 C.F.R. § 3.326 (2002).  Specifically, it appears that the 
more recent medical evidence indicates that the veteran's 
bilateral hearing loss has improved; however, because the two 
examinations were conducted within a four-month time frame, a 
new examination should be conducted to reconcile the 
conclusions provided by the private and VA examiner, 
especially given the discrepancy between the speech 
discrimination scores.  38 C.F.R. § 19.9 (2003).  (The RO, in 
its explanation for the test discrepancy, indicated that VA 
regulations required that the "best" speech recognition 
level be used rather than the "most comfortable" speech 
recognition level; however, no authority for this statement 
was provided.)

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) are fully complied with and 
satisfied to the extent required by law.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The appellant should be 
specifically told of what is yet required 
of him to substantiate his claim for a 
higher evaluation, and of the information 
or evidence that VA will yet obtain with 
respect to his claim.  38 C.F.R. § 3.159 
(2003).  He should be specifically 
informed that he should submit any 
evidence in his possession that pertains 
to the claim on appeal.  Id.  

2.  The RO should schedule the veteran 
for a VA audiological examination for 
compensation purposes to assess the 
severity of his service-connected 
bilateral hearing loss.  The claims file 
must be made available to and reviewed by 
the examiner.  After providing the 
examination findings, the examiner should 
explain why his or her opinion differs 
from those opinions already of record.  
Specifically, the examiner must address 
and reconcile the findings provided by a 
VA examiner in February 2003 as well as 
those provided by the veteran's private 
audiologist in October 2002.

3.  The RO should ensure that the 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If the report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

4.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the implementing 
regulations of the Veterans Claims 
Assistance Act of 2000.

5.  Thereafter, the RO should re-
adjudicate the claim, considering whether 
assignment of "staged" ratings is 
appropriate.  Fenderson, 12 Vet. App. at 
119.  If the benefit sought is denied, a 
supplemental statement of the case (SSOC) 
should be issued.  The SSOC should 
contain, among other things, a summary of 
the evidence received since the statement 
of the case was issued in May 2003.  
38 C.F.R. § 19.31 (2003).  The SSOC 
should specifically refer to the 
regulations relied upon in deciding the 
case, particularly if the RO determines 
that the veteran's claim turns on 
application of a certain protocol for 
testing.  Citations should be provided 
for the veteran's and Board's benefit.  
The veteran and his representative should 
be afforded an opportunity to respond.  

After the expiration of the period allowed for response, the 
case should be returned to the Board.  The appellant need 
take no action at this point, but he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO should act on this claim in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003), (to be 
codified at 38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 

